Citation Nr: 0700073	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-41 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent the 
service-connected post-traumatic stress disorder (PTSD) for 
the period from July 30, 2003 to December 3, 2004.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The Board notes that the veteran is presently evaluated at 
the 100 percent rate for PTSD and that this evaluation has 
been in effect since December 4, 2004.  

In a March 2005 statement, the veteran requested a "local 
hearing" on his appeal.  The RO issued a letter in August 
2006 requesting that he clarify this hearing request.  

The veteran was notified in this letter that, if he did not 
respond, the case would be certified to the Board.  No 
response was received from the veteran, and the hearing 
request is thus deemed withdrawn.  38 C.F.R. §§ 20.702, 
20.704 (2006).  

The veteran was also issued a Statement of the Case 
addressing a claim of service connection for postoperative 
residuals of an excision of chondrosarcoma of the right 
proximal humerus in March 2005.  However, in a February 2006 
statement, he indicated that he sought to withdraw his appeal 
on this matter.  


FINDINGS OF FACT

1.  For the period from July 30, 2003 through June 9, 2004, 
the service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood and the inability to establish and maintain 
effective relationships.  

2.  Beginning on June 10, 2004, the service-connected PTSD is 
shown to have been productive of a disability picture that 
more nearly approximates that of total occupational and 
social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation for the service-connected PTSD for the period from 
July 30, 2003 to June 9, 2004 are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 including Diagnostic Code 9411 
(2006).  

2.  The criteria for the assignment of a 100 percent 
evaluation for the service-connected PTSD beginning on June 
10, 2004 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his PTSD.  There is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision, but that decision addressed an 
initial service connection claim.  As to the service 
connection claim itself, a separate VCAA letter was issued in 
September 2003.  

The Board also notes that the veteran's increased rating 
claim has been readjudicated in a November 2004 Statement of 
the Case and in Supplemental Statements of the Case in May 
2005 and August 2006.  This case thus poses no ongoing 
procedural concerns in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the veteran was fully informed in a June 2006 rating 
decision that he had been assigned a 50 percent evaluation 
for the service-connected PTSD beginning on July 30, 2003 and 
a 100 percent evaluation beginning on December 4, 2004.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the present case, the RO granted service connection for 
PTSD in the appealed February 2004 rating decision, in view 
of the veteran's current diagnosis and stressor verification 
evidence.  A 50 percent evaluation was assigned on July 30, 
2003, the date of receipt of his initial claim for service 
connection.  

The RO based the initial 50 percent evaluation on the results 
of an October 2003 VA PTSD examination.  During this 
examination, the veteran reported that he had last worked in 
1991 and had symptoms of hypervigilance and a startle 
response at loud noises approximately two to three times per 
week that were noted to seem to be moderate in nature.  

The examination revealed that the veteran's mood was 
depressed, and his affect was blunted.  His thought process 
and content was normal, and there was no suicidal or 
homicidal ideation.  He was oriented to person, place, and 
time, and insight, judgment and impulse control were fair.  

The examiner noted that the veteran was unable to work mainly 
because of his medical problems, but his psychiatric problems 
did not prevent employment.  A GAF score of 50 was assigned.  
The examiner noted that the veteran had moderate symptoms and 
was somewhat isolative.  

A November 2003 VA psychiatric record indicates that the 
veteran had a euthymic mood and an appropriate affect, but 
his judgment was noted to be poor with continued drinking.  A 
GAF score of 60 at present and at highest for the past year 
was assigned.  

Subsequent VA treatment records, beginning in January 2004, 
indicate that the veteran was attending group therapy.  The 
Board notes that the therapy records were largely focused on 
the group discussion, rather than the veteran's symptoms, 
although he reported recurring dreams and occasional crying 
episodes in May 2004.  

An April 2004 report from a Vet Center social worker 
indicates that the veteran had an increasingly 
"transparent" inability to adjust to stressful situations, 
and his personal life, social interaction, and general 
hygiene had deficits which were mounting.  "[E]motional 
numbness" was also noted.  

While the veteran did not suggest suicidal thought or 
ideation, he had "a sense of doom about him."  The social 
worker described the veteran's PTSD as being severe and 
suggested a dual-regimen protocol of psychotherapy and 
medication.  

The veteran underwent a further VA PTSD examination, with the 
same examiner who conducted the 2003 examination, in June 
2004.  During this examination, he reported nightmares, 
flashbacks, hypervigilance, and an easy startle response, all 
described as being of "moderate intensity," three to four 
times per week. 

The examination revealed a neutral mood, a blunted affect, 
and normal thought process and content.  There was no 
suicidal or homicidal ideation.  The veteran was oriented to 
person, place, and time, and his insight, judgment, and 
impulse control were fair.  The veteran was again assigned a 
GAF score of 50, noted to have moderate symptoms and to be 
"somewhat isolative," and found to not be prevented from 
employment by his psychiatric problems.  

In a psychological evaluation report from June 10, 2004, 
Margaret Gibbs, Ph.D. noted that the veteran had a depressed 
affect.  While the veteran denied current suicidal ideation, 
he was noted to be suicidal at the time after the Vietnam 
War.  

Dr. Gibbs noted that that there were times where the veteran 
was not being "totally frank" about current suicidal 
thoughts.  The veteran was further noted to be "emotionally 
unavailable" to his wife.  

Other symptoms were noted by Dr. Gibbs to include intrusive 
nightmares, an avoidant lifestyle, hypervigilance and 
difficulty sleeping.  These symptoms were found to be severe 
and disabling.  

Dr. Gibbs further noted that, regardless of the fact that the 
veteran had right arm prosthesis, he would not be able to 
work "due to his bouts of weeping and general 
disengagement."  Additionally, his symptoms interfered with 
his marital and social functioning.  A GAF score of 47 was 
assigned.  

Subsequent VA treatment records reflect that the veteran 
continued with group therapy for the remainder of the period 
through December 4, 2004 and beyond.  

In a May 2005 rating decision, the RO increased the veteran's 
evaluation for PTSD to 70 percent, effective from December 4, 
2004, in view of a second report from Dr. Gibbs, dated on 
December 4, 2004, indicating suicidal ideation and a GAF 
score of 35.  

Following continued VA treatment and a December 2005 VA 
examination report containing a GAF score of 40, the RO, in a 
June 2006 rating decision, increased the evaluation for the 
service-connected PTSD to 100 percent, effective beginning on 
December 4, 2004.  

This award constitutes a full grant of the benefit sought on 
appeal for the period beginning on December 4, 2004, but the 
50 percent evaluation assigned from July 30, 2003 through 
December 3, 2004 remains at issue.  

The RO has evaluated the veteran's service-connected PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under this section, a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The Board has reviewed the veteran's October 2003 and June 
2004 VA examination reports and finds that these reports 
contain contradictory information as to the extent of the 
veteran's PTSD.  

In both reports, the examiner noted "moderate" PTSD 
symptoms.  However, the examiner also assigned a GAF score of 
50 in conjunction with both examinations.  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
41 to 50 represents "serious symptoms" or serious 
impairment in social and occupational functioning.  

The overall disability picture for the period through the 
June 9, 2004 VA examination appears to represent somewhat 
less psychiatric symptomatology than that contemplated by a 
70 percent evaluation, but significantly more than that 
covered by the assigned 50 percent evaluation.  

The Board has thus applied 38 C.F.R. § 4.7 and finds that, 
for the period beginning on July 30, 2003, an evaluation of 
70 percent is warranted.  

Despite the low GAF score from the two VA examination 
reports, the Board is also aware that, on both occasions, the 
examiner specified that the veteran was unemployable but was 
not prevented from employment due to his psychiatric 
disability.  

This fact, viewed in conjunction with the absence of specific 
objective symptoms listed in the criteria for a 100 percent 
evaluation, results in the determination that an evaluation 
in excess of 70 percent was not warranted through June 9, 
2004.  

On June 10, 2004, however, Dr. Gibbs provided her 
psychological evaluation report.  Of particular significance 
is the fact that Dr. Gibbs concluded that the veteran's 
psychiatric symptoms, in and of themselves, rendered him 
unable to work.  Dr. Gibbs also called into doubt the 
veteran's denial of suicidal thoughts and described his 
disability as severe, with a slightly lower GAF score of 47 
assigned.  

As Dr. Gibbs's statement indicates total occupational and 
social impairment was present at that earlier date, the Board 
finds that 4he service-connected disability picture more 
closely resembles the criteria for the assignment of a 100 
percent evaluation as of June 10, 2004, the date of her 
statement.  As noted, total occupational and social 
impairment constitutes a basis for such an evaluation.  

Overall, the Board finds that an evaluation of 70 percent is 
warranted for the veteran's PTSD for the period from July 30, 
2003 to June 9, 2004, while a 100 percent evaluation is 
effectuated as of June 10, 2004.  

This determination represents a partial grant for the period 
from July 30, 2003 to June 9, 2004 and a total grant for the 
period beginning on June 10, 2004.  



ORDER

An increased rating of 70 percent, but not higher for the 
service-connected PTSD for the period from July 30, 2003 to 
June 9, 2004 is granted, subject to the regulations governing 
the payment of VA monetary benefits.  

A 100 percent rating for the service-connected PTSD beginning 
on June 10, 2004 is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


